Citation Nr: 1451172	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active service from March 1961 to April 1970 and from January 1991 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


REMAND

This matter was previously before the Board in June 2012 and April 2014.  The Board has endeavored to obtain a thorough and adequate VA medical examination for purposes of determining entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

Presently, the Veteran's service-connected disabilities consist of posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling; diabetes mellitus, type II, currently rated as 20 percent disabling; bilateral tinnitus, currently rated as 10 percent disabling; and bilateral hearing loss, currently rated as 10 percent disabling.  His combined service-connected disability rating is 20 percent from October 31, 2005; 40 percent from October 31, 2006; and 60 percent from October 5, 2007.  38 C.F.R. § 4.25 (2014). 

In April 2014, the Board most recently remanded the Veteran's claim to obtain an adequate VA medical examination to specifically address whether the Veteran's service-connected PTSD, hearing loss, tinnitus, and diabetes mellitus type II, acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.

In a June 2014 VA examination report, the examiner marked that the Veteran's diabetes mellitus and associated complications did not impact his ability to work, noting that it did not preclude the Veteran from all employment.  The examiner highlighted that the Veteran would not be qualified to be a Department of 

Transportation certified semi-driver, as he was on daily insulin for diabetic control.  It was indicated that the Veteran would be able to perform as a truck dispatcher, work that he had done before.  The examiner concluded that no additional restrictions were recommended on the basis of the Veteran's diabetes mellitus alone.

In a June 2014 VA medical opinion, a VA clinical audiologist opined that the Veteran would experience some difficulty understanding speech in more challenging environments.  However, the examiner indicated that the Veteran's hearing loss and tinnitus did not limit his ability to perform all forms of employment.  It was noted that hearing loss may limit the Veteran's ability in an environment where he could not wear his hearing aids, where he must wear hearing protection due to excessive noise exposure, or where specific hearing acuity is required for safety reasons. 

In an additional June 2014 VA examination report, the examiner marked that the Veteran had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or had symptoms that were controlled by medication.  The Veteran reported that he last worked in approximately 2009, when the car dealership for which he had just begun driving new inventory to the lot, went out of business.  He commented that he had not looked for work since that time and regarded himself as unable to drive commercially due to physical impairments.  He indicated that he retired from a 30 year career as a truck driver in 2002 and subsequently continued driving a truck for a logging company on a limited basis.  He denied any negative impact of PTSD or other psychological or cognitive difficulties on his work performance or current capacity for work.  The examiner specifically opined that there were no indications that PTSD contributed significantly to any inability to participate in gainful employment.  The examiner noted that the unfamiliarity or uncertainty the Veteran experiences while driving was not likely to represent pathology, but instead age-related mild cognitive impairment.  As no impact of mental health symptoms or interaction of these symptoms and his physical symptoms on the Veteran's capacity for work was 

identified, the examiner noted that the issue of whether the impact of all disabilities, acting in concert, on his ability to secure and maintain gainful employment, was entirely a medical question, appropriately left to a physician.

In an October 2014 informal hearing presentation, the Veteran's representative contended that the June 2014 VA examination reports and medical opinion were inadequate, as findings compiled by snippets of three separate VA examination reports still did not provide a clear picture on how the Veteran's disabilities "in concert" affect gainful employment.

The Board agrees and finds the VA examination reports and medical opinions dated in June 2014 are inadequate, as well as unresponsive to the Board's April 2014 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  The June 2014 VA examination reports and June 2014 medical opinion contain divergent findings and did not include sufficient evidence addressing whether the Veteran's service-connected PTSD, hearing loss, tinnitus, and diabetes mellitus type II, acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise, during the appeal period.  38 C.F.R. § 4.16 (2014).

Consequently, the Board finds that yet another remand is required for corrective action.  The RO must obtain a VA medical opinion from an appropriate VA examiner to determine whether the Veteran's service-connected PTSD, hearing loss, tinnitus, and diabetes mellitus type II, acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise, and to properly address the Board's April 2014 Remand instructions.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

In addition, evidence of record reflects that the Veteran has received VA medical treatment for his service-connected disabilities from the Des Moines VA Medical Center and Knoxville Community Based Outpatient Clinic.  However, as the 

evidence of record only included a VA treatment records dated up to February 2012, all additional records from these facilities should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the record.

Finally, in May 2014, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA), indicating that he had received treatment for multiple disabilities limiting his ability to work from R. P., M.D.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include the following:  1) VA treatment records from Des Moines VA Medical Center and Knoxville VA Community Based Outpatient Clinic from February 2012 to the present.  2) Private treatment records from R. P., M. D.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one 

follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  A VA medical opinion must be obtained as to whether the Veteran's service-connected PTSD, hearing loss, tinnitus, and diabetes mellitus type II, acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  Another examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.  The electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must discuss the Veteran's full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disorders, acting in concert, prevent him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities, irrespective of his age and any nonservice-connected disorders.  At present, 

service connection is in effect for PTSD, diabetes mellitus, bilateral tinnitus, and bilateral hearing loss. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2014).  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for an examination if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 

C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the RO finds that the rating criteria under 38 C.F.R. § 4.16(a) has not been met during a period on appeal, but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

